Citation Nr: 1120451	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  99-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant astrocytoma for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran had active service from November 1974 to November 1979 and from October 1982 to October 1993.  He died in August 1998, and the appellant claims as the surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 1998 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, among other things, denied service connection for malignant astrocytoma and migraine headaches for purposes of accrued benefits, and denied service connection for the cause of the Veteran's death.

The Board remanded the claims in October 2003, March 2004 and June 2005 for further evidentiary development.

The Board denied the claims in March 2008.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2009, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the Board's March 2008 decision as to these issues.  In an August 2009 Order, the Court granted the Joint Motion.  In February 2010, the Board remanded the claims to the Appeals Management Center (AMC) for additional development, specifically, to obtain a VA medical opinion.  For the reasons discussed below, the Board finds that the opinion was adequate and the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  The veteran died August 1998.  The primary cause of death was pneumonia due to dysphagia due to brain cancer (astrocytoma).

2.  The appellant filed a claim for accrued benefits within one year of the veteran's death.

3.  At the time of the veteran's death, a claim for entitlement to service connection for malignant astrocytoma was pending.

4.  Malignant astrocytoma did not manifest in service or within the one year presumptive period, and the malignant astrocytoma that caused the Veteran's death was not related to service, including any exposure to chemicals, caustic agents, hazardous materials or other such substances during the Veteran's Persian Gulf War service or other service.


CONCLUSIONS OF LAW

1.  Malignant astrocytoma was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2010).

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1310, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In September 2001, February 2004, and December 2006 letters, the RO attempted to notify the appellant of the evidence needed to substantiate the claims for entitlement to service connection for the cause of death and entitlement to service connection for malignant astrocytoma.  The September 2001 letter explained how to establish entitlement to service connection for the cause of death by showing a relationship between the cause of death and an injury, disease, or event in service.  The February 2004 and December 2006 letters explained how to establish entitlement to service connection generally.  The letters did not fully comply with Hupp.  However, as shown below, the dispositive issue on this appeal is whether the malignant astrocytoma that caused death was related to service, and this contention has been advanced by the appellant including in her February 2001 letter.  That such a showing is required to establish entitlement to service connection for the cause of the Veteran's death has been conveyed to the appellant throughout the lengthy course of the appeal.  Thus, the Hupp error was not prejudicial the appellant had actual knowledge of the relevant requirements that VCAA and Hupp notice are required to convey and a reasonable person could be expected to understand from the notice provided what was needed to establish entitlement to service connection for the cause of the Veteran's death in this case.  See George-Harvey v. Nicholson, 21 Vet. App. 334-339 (2007).

The RO's letters also also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the RO's letters complied with this requirement.

The Veteran's status as a veteran was substantiated.  To the extent that all of the remaining Dingess notice requirements apply to claims for accrued benefits purposes and cause of death claims, the appellant was notified of all other elements of Dingess notice, including the disability rating and effective date elements, in the December 2006 letter as well as an April 2010 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim, which preceded enactment of the VCAA.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in multiple supplemental statements of the case (SSOCs), most recently in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The RO/AMC also obtained multiple medical opinions.  As explained below, pursuant to the instructions in the July 2009 Joint Motion, the Board remanded the claims for a new VA medical opinion.  The June 2010 VA opinion that was obtained was adequate because the physician explained the reasons for his conclusions and took into account the lay statements of the Veteran and the appellant regarding his in-service headache symptomatology.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for malignant astrocytoma for purposes of accrued benefits and entitlement to service connection for the cause of the Veteran's death are thus ready to be considered on the merits.

Analysis

An accrued benefits claim arises after a veteran has died, and certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Federal Circuit Court has also made it clear that, in order to support a claim for accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of the Veteran's death, he was seeking service connection for malignant astrocytoma, and the appellant filed a claim for accrued benefits within the year following his death.  The threshold requirements for a claim for service connection for malignant astrocytoma for purposes of accrued benefits have thus been met.
An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse."  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. §  3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  See 38 U.S.C.A. §§ 1110, 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The death certificate lists the cause of death as pneumonia, due to dysphagia, due to brain cancer (astrocytoma).  The evidence reflects that the principal, or underlying, cause of the Veteran's death was the malignant astrocytoma.  See 38 C.F.R. § 3.312(b).

Based on the evidence and allegations in the record, and the discussion in the Joint Motion, the dispositive issue in this case is whether the Veteran's malignant astrocytoma was related to the Veteran's service, to include his Persian Gulf War service.  Both the Veteran, with regard to the claim for service connection for malignant astrocytoma pending at the time of his death, and the appellant, contended that he experienced headaches while working on the Stealth Fighter during the Persian Gulf War in the early 1990s, and that these headaches were symptoms of the malignant astrocytoma that ultimately caused his death.  If the headaches were in fact symptoms of what was then the undetected tumor, then the appellant would be entitled to both service connection for the subsequently diagnosed tumor for purposes of accrued benefits and service connection for the cause of death, because it would have been shown either that the malignant astrocytoma that caused death was related to the headaches in service or that a chronic disease, i.e., a malignant tumor, manifested within the one year presumptive period.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  However, for the following reasons, the Board finds that the preponderance of the evidence reflects that the malignant astrocytoma that caused the Veteran's death was not related to his headache symptoms or anything else in service.

The Board notes that, as indicated in the Joint Motion, the fact that the Veteran served during the Persian Gulf War implicates the Persian Gulf War Veterans Act and implementing regulation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection is warranted on a presumptive basis for undiagnosed illness or the medically unexplained chronic multisymptom illnesses of chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  While service connection cannot be granted under these provisions because the Veteran's symptomatology was attributed to any known clinical diagnosis, astrocytoma, see 38 C.F.R. § 3.317(a)(1)(ii), this does not preclude consideration of entitlement to service connection on a direct incurrence basis, to include whether exposure to harmful chemicals while repairing Stealth Fighters caused the malignant astrocytoma that resulted in the Veteran's death.  See 38 U.S.C.A. § 1113(b); C.F.R. § 3.304(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that there was no diagnosis of malignant astrocytoma in service, during the one year presumptive period, or for many years thereafter.  The June 1979 and July 1993 separation examination reports indicated that the Veteran's neurological system was normal.  A January 1997 private treatment note indicated diagnosis of a brain tumor with complaints of headaches for the previous 4-6 weeks.  It is not contended, however, that a malignant tumor was diagnosed in service or during the one year presumptive period.  Rather, it is argued that in service headaches were manifestations of an undetected malignant astrocytoma or its precursor, or that the malignant astrocytoma was otherwise due to service to include any exposure to chemicals, caustic agents, hazardous materials or other such substances during the Veteran's Persian Gulf War service or other service.

The record contains multiple medical opinions as to whether the Veteran's malignant astrocytoma was related to service.

Dr. Ramos wrote in a June 1998 letter that the etiology of this type of malignant brain tumor is unknown, but that caustic agents could precipitate this type of neoplasia. Dr. Ramos concluded that the Veteran's involvement in the Gulf War and exposure to caustic agents "could have precipitated his condition."  Such terminology, equivalent to "may or may not," is an insufficient basis for an award of service connection, and the Board therefore accords Dr. Ramos's opinion little probative value.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

A January 2002 VA opinion states that the examiner noted a document in the Veteran's service records which stated that the Veteran was honorably discharged from the Air Force in 1996.  He went on to state that if the Veteran was discharged in 1996 it was quite possible that his brain tumor was present at the time of his separation.  However, if he was separated in 1993, neither the attending physician nor he could make that determination.  Given that the Veteran's separation from service was in fact in 1993, conclusion of the January 2002 opinion is that neither the examiner nor the attending physician could render an opinion, and therefore does not impact the service connection analysis one way or the other.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (an examiner's statement that indicates an inability to come to an opinion provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence, one way or the other, regarding service connection).

A November 2003 Veteran's Health Administration (VHA) opinion from the Chief of Neurology of a VA Medical Center, indicated that he could not find any evidence of treatment for headaches in the Veteran's service medical records.  Regarding the brain tumor, he stated that given the nature of behavior of the type of tumor the Veteran had, it is not possible to state conclusively that his tumor was not present at the time when he was discharged from service.  He noted that, in a significant number of patients, when the tumor is present in a benign form, it will be symptomatic with symptoms such as headaches, seizures, or some other neurological deficit.  He went on to state that the service medical records did not have documentation or records of any primary neurological illness while the Veteran was in service.  Therefore, in his opinion, it was less likely that there was a tumor present in 1992 or 1993.  In a March 2004 opinion, a VA physician noted that the Veteran was diagnosed with a left frontal tumor. He further noted that seizures are common presenting manifestations of the tumor although subtler abnormalities can often be detected. With frontal lobe tumors if changes in behavior or personality may be the presenting feature, any such change may have been present for months before diagnosis or symptoms may be very abrupt and onset.  He went on to opine that, after an exhaustive review of the Veteran's claim file and records, it was his opinion that this primary brain neoplasm was not likely ("less likely than not") present during the Veteran's service commitments from 1977 to 1993.  He based his opinion on the lack of neurological sequelae, chronic or recurrent headaches, evidence of seizures, and documentation of personality or behavioral changes.

As indicated in the Joint Motion, both the November 2003 and March 2004 opinions suffered from the deficiency that the physicians did not specifically address the lay testimony that the Veteran suffered from headaches during service, including during his Persian Gulf War service. The March 2004 opinion, in particular, noted a single, January 1993 notation in the STRs during the Veteran's Persian Gulf War service, and based his opinion in part on the lack of evidence of chronic or recurrent headaches.  The Board notes that there are also somewhat ambiguous references to headaches in April and September 1976 STRs.  The April 1976 STR indicates that the Veteran had a sore throat, was coughing up blood, and had sharp chest pain.  This note appears to indicate that examination was negative for headache and chest pain.  The September 1976 note similarly indicates complaints of sore throat, congestion, coughing, and upset stomach, along with negative examination findings for headaches and ear pain.  The parties to the Joint Motion noted references in the Board's March 2008 decision to evidence of complaints of headaches in service, but, regardless of the notations in the STRs, the lay testimony indicates that there were recurrent headaches during service.  The Veteran was, and the appellant is, competent to report observations of headaches, and this testimony must be weighed against the other evidence of record, including the Veteran's July 1993 report of medical history in which the Veteran indicated that he did not have and had never had frequent or severe headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the lay reports of headaches are credible, and that the Veteran did in fact experience headaches during service.  

An August 2005 VA medical opinion states that it would be purely speculative on the examiner's part to either agree or disagree that the Veteran's astrocytoma was present in 1993 while he was on active duty when he had headaches and blurry vision.  The Board cannot rely on such an opinion absent certain qualities in such an opinion that are not present here.  See Jones v. Shinseki, 23 Vet.  App. 382 (2009).

In June 2010, a VA physician's assistant (PA) summarized the prior medical opinion and noted that the Veteran served in the Persian Gulf War working on Stealth fighters and that he experienced headaches that were symptoms of the tumor that ultimately caused his death.  The PA noted that the STRs "do not have documentation of any primary neurological illness while the Veteran was in service."  The PA gave a summary of the medical nature of brain tumors, noting that they are a diverse group of neoplasms that include a number of histological types with markedly different tumor growth rates, and many malignant gliomas can arise without a prior history or prior low grade lesion.  These types of gliomas are primary, and are more common in older patients.  The PA concluded that, in reviewing the timeline of events and medical literature regarding the etiology of malignant astrocytoma, it was not likely ("less likely than not") that the malignant astrocytoma that caused the Veteran's death was related to service.  He noted that he had reviewed a July 2005 article regarding possible exposure to nerve agents and brain cancer deaths in Gulf War veterans, and that the number of absolute cases in the article was very low.  He also noted that there was no further information indicated in the medical literature that had confirmed these findings.  He reiterated that, after reviewing all of the information he felt it was "less likely as not" that the malignant astrocytoma was service related.  The opinion was followed by a notation that, "This exam completed after c-file reviewed by" a VA M.D. oncologist.

For the following reasons, the Board finds that this opinion substantially complied with the Board's February 2010 remand instructions and provides an adequate basis on which to deny the claims.  In its February 2008 remand, the Board instructed that the AMC request an opinion from a VA physician as to the etiology of the Veteran's malignant astrocytoma, that the physician indicate the likelihood that the malignant astrocytoma that caused the death was related to service, that the physician specifically address the likelihood that exposure to chemicals, caustic agents, hazardous materials or other such substances during the Veteran's Persian Gulf War service caused the malignant astrocytoma, and that the physician consider any relevant literature to include the July 2005 article regarding a possible connection between exposure to nerve agents and brain cancer in Persian Gulf War veterans.

The AMC did not absolutely or strictly comply with the Board's remand instructions because the opinion was not by a VA physician.  However, "[i]t is substantial compliance, not absolute compliance, that is required" under Stegall.   Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall).  There was substantial compliance because a physician also signed the opinion after reviewing the claims file and there is no argument or evidence that the PA was not competent to render the opinion.  See Cox v. Nicholson. 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  Cf. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  See also Cox, 20 Vet. App. at 568-569 (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).  The PA also explained the reasons for his conclusion, i.e., the nature of brain tumors, the timeline of events, and the medical literature including the July 2005 article, based on an accurate characterization of the evidence of record and indicated that he considered the lay statements regarding in service headaches and exposure to hazardous substances during his Persian Gulf War service.  Consequently, his opinion is entitled to substantial probative weight, and of greater evidentiary value than Dr. Ramos's ambiguous June 1998 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board notes that the opinion indicated both that the malignant astrocytoma was not related to service and that the headaches were not early manifestations of the malignant astrocytoma.

As to the statements of the appellant and the Veteran that they believed that the malignant astrocytoma that caused the Veteran's death was related to service, in particular exposure to hazardous materials during his Persian Gulf War service, the Board acknowledges the sincerity of these statements and the fact that lay witnesses may opine as to questions of diagnosis and etiology in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the question of whether exposure to hazardous materials or anything else in service caused the malignant astrocytoma that caused the Veteran's death, or whether headaches in service were early manifestations of the subsequently diagnosed astrocytoma, are the type of question regarding internal, unobservable medical processes that the courts have found are not the subject of competent lay testimony.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the statements of the Veteran and the appellant indicating their belief that the malignant astrocytoma that caused his death was related to service including exposure are not competent.  Moreover, to the extent that such statements are competent, these general lay assertions of of less probative value than the specific, reasoned June 2010 by a health care professional.

Finally, the Board notes that, while the Veteran was in receipt of service connection for pterygium at the time of his death, it has not been argued, and the evidence does not reflect, that pterygium caused or contributed to his death.  Consequently, as this theory is not reasonably raised by the record, the Board need not consider it.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); Brannon v. West, 12 Vet.App. 32, 35 (1998) ("While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant").

As the preponderance of the evidence thus indicates that the malignant astrocytoma that caused the Veteran's death was not related to service and neither this disability nor precursor symptoms of it manifested within the one year presumptive period, the benefit of the doubt doctrine is not for application, and the claims for service connection for malignant astrocytoma for accrued benefits purposes and for service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).
ORDER

Entitlement to service connection for malignant astrocytoma for purposes of accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


